DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 08 February 2022 for the application filed 03 April 2020. Claims 27-46 are pending:
Claims 1-26 have been canceled; and
Claims 40-42 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (CON of 15/681,282, filed 18 August 2017, now US Patent 10,647,606) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 08 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,647,606 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
	Applicant’s amendments to Claims 40-42 have sufficiently addressed their respective Claim Objections; further, Applicant’s arguments with respect to the Claim Objection of Claim 36 have been considered and are persuasive. These objections have been withdrawn.
	Applicant’s terminal disclaimer has been accepted; the rejections of Claims 27-46 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-23 of U.S. Patent No. 10,647,606 have been withdrawn.

Allowable Subject Matter
Claims 27-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to methods for treating oil sands tailings, more specifically treating a specific oil sands composition under specific conditions. The invention requires the oil sands tailings composition comprise at least 10% solids by weight and utilizing a lime solution that results in a lime-tailings mixture having a pH of at least about 12.0 via pozzolanic reactions. The closest non-related prior art, SPENCE et al. (US PGPub 2014/0054231 A1), discloses a process for dewatering oil sands tailings having a solids content of 10-45 wt.% (abstract) but fails to disclose or suggest the pH range as claimed. Applicant has further successfully overcome the double patenting rejection of record (with US Patent 10,647,606) with the filed terminal disclaimer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Ryan B Huang/Primary Examiner, Art Unit 1777